UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1751


GEIMY LORENE HILARIO-MOLINA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 7, 2012          Decided:   September 19, 2012


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hilario Mercado, Jr., MERCADO & CASTILLO, P.L.L.C., Falls
Church, Virginia, for Petitioner.     Stuart F. Delery, Acting
Assistant   Attorney  General,  Linda   S.  Wernery,   Assistant
Director, Susan Bennett Green, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Geimy Lorene Hilario-Molina (“Hilario”), a native and

citizen of El Salvador, petitions for review of an order of the

Board of Immigration Appeals (“Board”) sustaining the Attorney

General’s     appeal,       vacating      the       immigration      judge’s       order,

denying her motions to dismiss, and finding that she did not

establish she was eligible for asylum or withholding of removal

based on her membership in a particular social group.                             We deny

the petition for review.

            We     conclude       that        the    Board’s       decision       denying

Hilario’s    motions    to    dismiss      based      on   an    untimely       notice   of

appeal was not clearly erroneous.                   Substantial evidence supports

the finding that the Government filed a timely notice of appeal.

Hilario’s     challenge      to    this       finding      is    based     in    part    on

speculation.       We further conclude that the Board did not abuse

its   discretion       in     denying         Hilario’s         motion     for    summary

dismissal.       See Lapaix v. Attorney General, 605 F.3d 1138, 1144-

45 (11th Cir. 2010); Escobar-Ramos v. INS, 927 F.2d 482, 484

(9th Cir. 1991).

            The INA permits the Attorney General to grant asylum

to any refugee who applies.               The refugee must show that she is

unwilling or unable to return to her country because she has a

well founded fear of persecution on account of race, religion,

nationality,       membership      in     a       particular      social     group,      or

                                              2
political opinion.            Crespin-Valladares v. Holder, 632 F.3d 117,

124 (4th Cir. 2011).           The court will vacate the Board’s order if

it is “‘manifestly contrary to law.’”                         Id.    (quoting 8 U.S.C.

§ 1252(b)(4)(C) (2006)).               Factual findings are accepted unless

any reasonable adjudicator would be compelled to conclude to the

contrary,      and    legal    conclusions         are    reviewed      de    novo.      The

Board’s order is accorded substantial deference.                        Id.

               Neither the INA nor the associated regulations define

“particular social group.”               This court defers to the Board’s

reasonable interpretation of the term.                         Lizama v. Holder, 629

F.3d 440, 446-47 (4th Cir. 2011).                        A particular social group

must    meet    three       criteria:     “(1)          its   members    share       common,

immutable characteristics, (2) the common characteristics give

its members social visibility, and (3) the group is defined with

sufficient particularity to delimit its membership.”                             Id., 629

F.3d at 447 (citing            Matter of E–A–G–, 24 I. & N. Dec. 591, 594

(BIA 2008); In re A–M–E & J–G–U, 24 I. & N. Dec. 69, 74–76 (BIA

2007); Matter of Acosta, 19 I. & N. Dec. 211, 233 (BIA 1985),

overruled on other grounds by Matter of Mogharrabi, 19 I. & N.

Dec. 439 (BIA 1987)).             Whether a group is a particular social

group is a question of law reviewed de novo.                            See Malonga v.

Mukasey, 546 F.3d 546, 553 (8th Cir. 2008).

               We have reviewed the record and the Board’s opinion

and    conclude      that    Hilario    did       not    establish    that     she    was   a

                                              3
member      of    a   particular      social         group    with      common,      immutable

characteristics for the reasons cited by the Board.                               We further

conclude that Hilario’s group was not sufficiently particular.

We   also    note     that    the     Board     did     not       improperly      review   the

factual      findings         that     supported            the     immigration       judge’s

conclusion        that     Hilario    was   a       member    of    a    particular    social

group.

                 Because    Hilario    did      not     establish         membership     in   a

particular social group, the Board correctly found she was not

entitled to asylum or withholding of removal.                              Accordingly, we

deny   the       petition     for    review.           We    also       deny   the   Attorney

General’s motion to remand and deny as moot Hilario’s motion to

remove the case from abeyance.                      We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           PETITION DENIED




                                                4